Fourth Court of Appeals
                               San Antonio, Texas
                                      May 20, 2021

                                   No. 04-21-00184-CV

                   IN THE INTEREST OF A.N., ET AL., CHILDREN

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-PA-01795
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER

      The district clerk’s request for an extension of time to file the clerk’s record is
GRANTED. The clerk’s record is due on or before May 25, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court